Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-3-1995

Blackwell Health Center v Knoll
Precedential or Non-Precedential:

Docket 94-1954




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"Blackwell Health Center v Knoll" (1995). 1995 Decisions. Paper 194.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/194


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
              UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT



                        No. 94-1954


       ELIZABETH BLACKWELL HEALTH CENTER FOR WOMEN;
        GREATER PHILADELPHIA WOMEN'S MEDICAL FUND;
CHOICE, on behalf of themselves and the Medicaid-eligible
  women of the Commonwealth of Pennsylvania to whom they
  provide financial, health care and counseling services

                            v.

  CATHERINE BAKER KNOLL, Treasurer of the Commonwealth of
 Pennsylvania, in her official capacity; KAREN F. SNIDER,
     Secretary of Public Welfare of the Commonwealth of
           Pennsylvania, in her official capacity;
     SHERRY KNOWLTON, Deputy Secretary of the Office of
  Medical Assistance of the Commonwealth of Pennsylvania,
   in her official capacity; ROBERT P. CASEY, Governor of
the Commonwealth of Pennsylvania, in his official capacity,
                    and their successors

           Catherine Baker Knoll, Karen F. Snider,
           Sherry Knowlton and Robert P. Casey,

                             Appellants



     On Appeal from the United States District Court
        for the Eastern District of Pennsylvania
                  (D.C. No. 94-cv-00169)


                 Argued January 13, 1995

            Before:   COWEN, NYGAARD and ALITO,
                       Circuit Judges

               (Opinion Filed July 25, 1995)

            ORDER AMENDING DISSENTING OPINION




                             1
          It is hereby ordered that the dissenting opinion of

Judge Nygaard be amended as follows:

          On page 48 of the slip opinion, line 9 (typescript at

25, line 6), between the phrases "a conclusion." and "I

therefore", insert the following citation:
          See Neely v. Club Med Management Servs.,
          Inc., Nos. 93-2069, 93-2102, __ F.3d ____,
          1995 U.S. App. LEXIS 19904, *26, 1995 WL
          442169, *9 (3d Cir. July 26, 1995) (in banc)
          (mere ambiguity in Supreme Court opinion
          insufficient to change existing decisional
          law).




                                          /s/ Richard L. Nygaard
                                            U.S. Circuit Judge


Dated:   August 3, 1995




                               2